Schneider, J.,
concurring. Assuming Justice Leach’s careful analysis (see concurring opinion of Leach, J., which follows) is correct, and that the remedy is quo war-ranto, where does this leave the relator! The answer is: At the mercy of the attorney general or a prosecuting attorney. E. C. 2733.04 and 2733.05. Certainly relator cannot claim that the intervenor-respondent is occupying an office or franchise to which the relator alone is entitled. E. C. 2733.06. Accordingly, the Phelps case ought to be dis*190approved, in a proper case, because quo warranto is far from an adequate remedy. Indeed, the sole authority upon which it is based is State, ex rel., v. Ackerman (1894), 51 Ohio St. 163, which was quo warranto brought by the attorney general.
My quarrel with the per curiam opinion is that it does not spell out plainly what R. 0. Chapter 119 requires.
My suggestion is that the superintendent should be notified by relator that a substantial question is raised as to his having granted the license to the intervenor-respondent. If the superintendent agrees with the question and revokes the license, the licensee has a clear right of appeal on the issue. If the superintendent disagrees with the question, his statement of disagreement should constitute an “adjudication” from which the relator has a right of appeal. If the superintendent fails to respond to relator’s notice, request or demand, he should be compelled by mandamus to so respond.